Citation Nr: 0621311	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-29 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a lung disability, to 
include as a result of in-service exposure to asbestos.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Berlin, Law Clerk


INTRODUCTION

The veteran served on active military duty from March 1960 to 
June 1962.  Periods on active duty for training (ACDUTRA) in 
1963 and 1964 are also indicated.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In that decision, the RO denied the issue 
of entitlement to service connection for a lung disability, 
to include as a result of in-service exposure to asbestos.  


FINDING OF FACT

1.	It is not shown that the veteran has a current 
disability of the lungs.

2.	It is not shown that lung nodules, first noted in 1988, 
are productive of any current disability or are etiologically 
related to any incident of service, including claimed 
in-service exposure to asbestos.  


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

The VCAA, which was enacted on November 9, 2000, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA and to those 
claims which were filed before the date of enactment but 
which were not yet final as of that date.  

During the pendency of the current appeal, and specifically 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  The Court held that, 
upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
would assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Dingess/Hartman, 19 Vet. 
App. at 488.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present case, letters sent to the veteran in March 
2002 and November 2003 informed the veteran of the type of 
evidence necessary to support the issue of entitlement to 
service connection for a lung disability.  These documents 
also notified the veteran that the RO would make reasonable 
efforts to help him obtain necessary evidence with regard to 
his service connection claim, but that he must provide enough 
information so that the agency could request the relevant 
records.  In addition, the letters informed the veteran of 
his opportunity to submit "additional evidence" or 
"additional information or evidence."  See Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II) 
and VAOPGCPREC 1-2004 (February 24, 2004).  See also Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (holding 
that VCAA notification need not always be contained in a 
single communication from the VA).  

The Board acknowledges that the veteran did not initially 
receive notice of the type of evidence necessary to establish 
the degree of disability (element #4) and the effective date 
of disability (element #5).  See Dingess/Hartman, 19 Vet. 
App. at 488.  Most recently, in an April 2006 letter, the RO 
did indeed provide this information to the veteran.  
Importantly, despite the late timing of this notice, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision of his service connection 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As will be discussed below, the Board finds that the evidence 
of record does not support grant of service connection for a 
lung disability.  In light of the denial of this issue, no 
rating, or effective date of the disorder will be assigned.  
Thus, there can be no possibility of any prejudice to the 
veteran.  

The Court has also held that VCAA notice should be provided 
to a claimant before the initial unfavorable decision on the 
claim by the agency of original jurisdiction (AOJ).  
Pelegrini II;  see also VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  In the present 
case, while the March 2002 letter was furnished to the 
veteran prior to the agency's initial denial of the issue of 
entitlement to service connection for a lung disability in 
October 2002, the second letter was issued to him in November 
2003 after the initial denial of his claim.  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  Importantly, the 
claimant has the right to VCAA content complying notice and 
proper subsequent VA process, and this notification 
requirement has been done, as discussed above.  Although the 
notice provided to the veteran in November 2003 was not given 
prior to the first adjudication of the service connection 
issue on appeal, the content of the notice complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated by supplemental statements of the case (SSOCs) 
in January 2004 and February 2006.  Moreover, the veteran is 
represented and has been provided with every opportunity to 
submit evidence and argument in support of his service 
connection claim and to respond to VA notices.  Therefore, 
the Board finds that to decide the service connection issue 
on appeal at this time would not be prejudicial to the 
veteran.  Neither the veteran nor his representative has 
argued otherwise.  See VAOPGCPREC 7-2004 (July 16, 2004) and 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the service 
connection claim on appeal.  All relevant treatment records 
adequately identified by the veteran have been obtained and 
associated with his claims folder.  In addition, the veteran 
has been given multiple respiratory examinations at various 
VA outpatient treatment sessions conducted throughout the 
current appeal.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran in 
the development of his service connection claim on appeal.  
Under the circumstances of this case, additional efforts to 
assist the veteran in accordance with the VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (holding that strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result in 
a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  See also Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (stating that remands which would 
only result in imposing unnecessary, additional burdens on 
VA, with no benefit flowing to the veteran, are to be 
avoided).  Additionally, the veteran has pointed to no other 
evidence which has not been obtained.  Consequently, the 
Board will proceed to adjudicate the issue of entitlement to 
service connection for a lung disability based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini II; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2005).  Service connection may be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

In addition, service connection for certain diseases, such as 
bronchiectasis or malignant tumors, may also be established 
on a presumptive basis by showing such disorder or disorders 
were manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309, (2005).  

In the present case, the veteran contends that his lungs were 
normal before entering service and that the nodules on his 
lungs were caused by his service aboard the USS Boston CAG-1.  
In particular, the veteran states that, during his time 
aboard the USS Boston, he served as a "damage control man," 
which involved performing duties as a firefighter and an air 
test member.  According to the veteran, the firefighters wore 
asbestos fire suits and, in the air tests, used asbestos mats 
and epoxy resin to seal cracks.  He has indicated that he 
suffers current pulmonary disability as the result of the 
nodules and in-service asbestos exposure.

In the Board's judgment, the medical evidence of record does 
not support the veteran's contentions that he developed a 
lung disorder as a result of his active military duty.  

Service personnel records are silent as to the veteran's 
military occupational specialty and do not indicate that he 
received training as a firefighter or in any specialty that 
would involve asbestos exposure, such as one that would 
involve engine room duty.

Service medical records, including those recorded during his 
periods of ACDUTRA in 1963 and 1964 shortly following 
discharge from active duty, are negative for complaints, 
treatment for, or findings of a lung or respiratory 
disability.  In fact, multiple chest X-rays taken throughout 
the veteran's service are negative for any abnormalities and 
defects.  

The earliest medical records on file following those noted 
above are private medical records and statements covering the 
period of January 1988 to December 1990. These records show 
that, in January 1988, a chest X-ray revealed a nodule with 
two small satellite lesions in the veteran's right lung.  A 
biopsy was performed and found that the nodule was benign.  
The pathological diagnoses of January 1988 included: 
bronchial mucosa with mild acute inflammation and no tumor 
seen.  Also in January 1988, it was reported that the veteran 
had a 40 year pack history of smoking.  

These records reveal that the veteran was periodically 
observed and no change in the size of the nodule was seen.  
These medical records are completely silent as to the 
etiology of the right lung nodule.  

It was noted in January 1990 that the veteran felt well and 
that the attending physician would see him "one more time" 
in six months.  In July 1990, the attending physician wrote: 
"We have been watching him now for 2 1/2 years.  I think we 
can consider the problem resolved."  The veteran was again 
seen in December 1990 with a complaint of a nonproductive 
cough of a week's duration.  A chest X-ray showed that the 
right lung nodule was present, but unchanged.  The attending 
physician commented that "I don't really think we need to 
treat this . . . I suspect he simply has a viral infection."  

The only other medical evidence on file are VA medical 
records dated from 2003 through June 2005, which reveal that 
the veteran was seen exclusively for unrelated medical 
problems and do not reflect any history, complaints, findings 
or diagnoses of respiratory problems.  No abnormalities of 
the respiratory system were reported or revealed on several 
clinical evaluations.  In fact, the records indicate that the 
veteran repeatedly denied experiencing coughing, wheezing, 
dyspnea [shortness of breath], or dyspnea on exertion, and 
his lungs were consistently found to be clear to auscultation 
and percussion.  

At a hearing at the RO in October 2003, the veteran recounted 
that he was exposed to asbestos containing fire suits and 
mats while assigned to damage control duties aboard ship 
during service.  He indicated, in essence, that the health 
care providers that he had seen over the years consisted only 
of his private physician and pulmonologist, who had seen him 
in regard to the nodule in his lung, and recent VA outpatient 
treatment.  He and his spouse reported that he experiences 
dyspnea, particularly on exertion.  The veteran stated that 
he had discontinued smoking in 1979.  He indicated that he 
had never been told by his private physicians that he had a 
lung disorder that was attributable to asbestos exposure, but 
had never told those physicians that he had had been exposed 
to asbestos in service.

While it is possible that the veteran was exposed to asbestos 
during service, the service medical and personnel records do 
not provide any confirmation of such exposure.  They do not 
show that he had duties that would likely involve significant 
asbestos exposure.  Hence, we have no evidence, other than 
the veteran's statements and testimony first made years after 
service and in conjunction with a compensation claim, that he 
experienced in-service asbestos exposure.  In view thereof, 
and of the inconsistencies between his testimony that he 
experiences significant dyspnea, while his recent medical 
records show the opposite, we do not find his testimony to be 
credible.  

Even assuming that such exposure occurred in service, the 
record does not show that the veteran has a current 
disability of the lungs that is related to asbestos exposure 
or is otherwise of service origin.  

The service medical records and those covering periods of 
ACDUTRA in the two years following service were negative for 
any respiratory or lung disorder, clinically or on X-ray.  
The initial documentation of any lung abnormality was in 
January 1988, more than two decades following service, when a 
right lung nodule was revealed on X-ray.  The nodule was 
biopsied and found to be benign, and was observed to be 
unchanged after two and half years.  At no time do the 
medical records indicate that the nodule was productive of 
disability.  Despite the veteran's assertion at his hearing 
that currently experiences dyspnea, the recent VA medical 
records indicate otherwise and show no evidence of any lung 
disability.  No medical professional has opined that the 
veteran has a current lung disability that is attributable to 
any incident of service, including claimed asbestos exposure.  

While the veteran's statements and testimony that he has a 
lung disability that is related to in-service asbestos 
exposure have been considered, as the veteran is not a 
medical professional, his statements are not competent 
medical evidence providing a nexus between his claimed lung 
disability and any circumstance or incident of service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Without competent evidence of a diagnosed lung disability, 
service connection for the disorder cannot be awarded.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in which 
the United States Court of Appeals for Veterans Claims 
(Court) held that, in the absence of proof of a present 
disability, there can be no valid claim).  Consequently, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a lung disability, to include as a 
result of in-service exposure to asbestos, and the reasonable 
doubt doctrine is not for application.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002).  


ORDER

Service connection for a lung disability, to include as a 
result of in-service exposure to asbestos, is denied.  



____________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


